PER CURIAM.
The appellant was found guilty by a jury of receiving unlawful compensation for official behavior, a violation of Section 838.-016(1), Florida Statutes (1979). She was adjudicated guilty and sentenced to two years in the State Penitentiary to be followed by three years probation, a special condition of which was that she make restitution to the Department of Housing and Urban Development for the amount of $2,700.00.
Appellant seeks reversal of her conviction and sentence on the grounds that the trial court erred in denying her motion for judgment of acquittal because the evidence adduced did not prove a prima facie case of guilt and was insufficient as a matter of law to justify a verdict of guilt. We cannot agree.
The record reveals ample support in law and fact for the verdict and judgment of conviction, and no reversible error has been demonstrated as to the conviction. However, as to the sentence, we must reverse and remand for the entry of a sentence that is in accord with the rule enunciated in Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla.1981).
For the reasons stated the judgment of conviction is affirmed and the sentence is reversed and the cause is remanded to the trial court for re-sentencing pursuant to the requirements of the Villery case.
Affirmed in part, reversed in part and remanded.